Stephens, J.
1. On the trial of a suit to recover on a note, where it was undisputed from the evidence that this note, and a number of other notes of even date therewith which it appeared had been paid, were together executed in full settlement of all claims between the parties to date, and where it did not appear that at the time of the execution of the notes there was any dispute between the parties as to the amount of the indebtedness, a charge to the jury that the plaintiff contended that there was a compromise or an accord and satisfaction and a settlement between the parties and that the amount due by the defendant to the plaintiff was merged into notes, and a further charge of the *589law respecting what constitutes an accord and satisfaction, even if not authorized by the evidence, were not calculated to confuse the jury to the prejudice of the defendant, and were not prejudicial error.
Decided February 8, 1936.
Sidney Holderness, Smith & Millican, for plaintiff in error.
D. S. Strickland, contra.
2. The execution of the note being admitted, and there being an issue of fact as to the correctness of certain credits which should be made upon the note, the amount found for the plaintiff was authorized.
3. No error appears, and the court did not err in overruling the motion for new ts/ial.

Judgment affirmed.


Jenkins, P. J., amd Sutton, J., concur.